Title: From John Adams to Unknown, 28 April 1777
From: Adams, John
To: UNKNOWN


     
      Dear Sir
      Philadelphia April 28. 1777
     
     We are now very near the Month of May, and the Enemy, are in the Midst of Us. They have an Army, in Canada, another in Rhode Island another in New York and the Jersies, which will enable them to take the Field, much earlier, than they did last Year.
     Where is our Army, to oppose them? General Washington, has but a Small one, with him. At Ticonderoga, by Letters received this day from General Waine who commands there, We have not a Thousand Men.
     We have been continually flattered, with Assurances that many Men were inlisted, and marched and marching to Ti. and to Morristown. But none of them, or next to none arrive. What Purpose can it answer to deceive Us? If the Massachusetts is exhausted, if it is discouraged, if it neither can nor will afford its Quota of Troops, in the Name of Truth and Candor let Us know it.
     The Lassitude of that State, has a most pernicious Effect, upon all others. Our Weakness in every Quarter, encourages the Tories every where, induces Numbers to fly to How and inlist with him. It has a dismal gloomy Effect upon the Whiggs. It is transmitted to England, and encourages the Ministerial People, and disheartens opposition. It is transmitted all over Europe, by our Enemies, and cannot be contradicted by our Friends, and has a pernicious Influence upon our Affairs abroad.
     We are gaping at France and Spain for Support, and are behaving in Such a manner, as to discourage them from attempting our Relief. Depend upon it they will never Aid Us, While they think We are despairing of our own Affairs.
     
     Not a Single Company from our state at Head Quarters. What are We to think?
    